DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Butt reference (US Patent Publication No. 2015/0202548) in view of the Xu reference (US Patent Publication No. 2016/0229287).  
4.	Regarding claim 1, the Butt reference discloses:
an oil tank assembly for a gas turbine engine (FIG. 2), the oil tank assembly comprising: 
an oil tank (32) having an upper compartment (FIG. 2) and a lower compartment (FIG. 2); 
a deaerator (34), wherein the deaerator includes a deaerator inlet (42), a deaerator outlet (58), and a vent (56), wherein the deaerator is configured to separate air from oil in an air-
oil mixture such that the oil flows through the deaerator outlet and such that the air flow through the vent [Paragraph 0038]; and 
a first opening (52) in an upper portion of the deaerator (FIG. 2), wherein the upper portion of the deaerator is located outside a reservoir of the oil tank (FIG. 2), and wherein the deaerator outlet is located in the lower compartment of the oil tank (FIG. 2).
The Butt reference discloses the invention as essentially claimed.  However, the Butt reference fails to disclose a filler port and a baffle separating the upper compartment of the oil tank from the lower compartment of the oil tank.
The Xu reference teaches it is conventional in the art of oil tanks for gas turbine engines to provide as taught in (FIG. 2) a filler port (340) and a baffle (345) separating the upper compartment of the oil tank (201) (area above baffle (345)) from the lower compartment of the oil tank (the area below baffle (345)).  Such configurations/structures would allow the prevention of scalding oil from spraying out of a fill tube [Paragraph 0002].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the assembly of the Butt reference, such that the assembly further includes a filler port and a baffle separating the upper compartment of the oil tank from the lower compartment of the oil tank, as clearly suggested and taught by the Xu reference, in order to allow the prevention of scalding oil from spraying out of a fill tube [Paragraph 0002].  
5.	Regarding claim 2, the Butt reference further discloses:
wherein the vent of the deaerator includes a second opening (44) in the upper portion of the deaerator that defines the vent (FIG. 2).
6.	Regarding claim 3, the Butt reference further discloses:
wherein the first opening (52) has a diameter that is larger than a diameter of the second opening (44) (FIG. 2).
The Butt reference discloses the invention as essentially claimed.  However, the Butt reference fails to disclose that the diameter is at least 50% larger.
It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to use a diameter that is at least 50% larger, since it has been held 
that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A).    
7.	Regarding claim 4, the Butt reference further discloses:
wherein the first opening (52) has a diameter (FIG. 2).  
The Butt reference discloses the invention as essentially claimed.  However, the Butt reference fails to disclose that diameter is between about 1.5 inches and about 4 inches.
It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to use a diameter that is between about 1.5 inches and about 4 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A).    
8.	Regarding claim 5, the Butt reference fails to disclose:
a filler cap, wherein the filler cap includes male threads associated with female threads of the filler port.
The Xu reference teaches it is conventional in the art of oil tanks for gas turbine engines to provide as taught in (FIG. 2) a filler cap (241), wherein the filler cap includes male threads associated with female threads [Paragraph 0022].  Such configurations/structures would allow the prevention of scalding oil from spraying out of a fill tube [Paragraph 0002].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the assembly of the Butt reference, such that the assembly further includes a filler cap, wherein the filler cap includes male threads associated with female threads of the filler port, as clearly suggested and taught by the Xu reference, in order to allow the prevention of scalding oil from spraying out of a fill tube [Paragraph 0002].  
9.	Regarding claim 6, the Butt reference fails to disclose:
wherein the baffle includes a baffle opening for receiving a lower portion of the deaerator.
The Xu reference teaches it is conventional in the art of oil tanks for gas turbine engines to provide as taught in (FIG. 3) wherein the baffle (345) includes a baffle opening (G1) for receiving a lower portion of the deaerator (FIG. 3).  Such configurations/structures would allow the prevention of scalding oil from spraying out of a fill tube [Paragraph 0002].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the assembly of the Butt reference, such that the assembly further includes wherein the baffle includes a baffle opening for receiving a lower portion of the deaerator, as clearly suggested and taught by the Xu reference, in order to allow the prevention of scalding oil from spraying out of a fill tube [Paragraph 0002].  
10.	Regarding claim 7, the Butt reference further discloses:
wherein the baffle includes a second opening that includes a valve for allowing one-way flow of oil from the upper compartment to the lower compartment of the oil tank.
The Xu reference teaches it is conventional in the art of oil tanks for gas turbine engines to provide as taught in (FIG. 3) wherein the baffle (345) includes a second opening (FIG. 3—opening that leads to (355)) that includes a valve (342) for allowing one-way flow of oil from the upper compartment to the lower compartment of the oil tank (FIG. 3).  Such configurations/structures would allow the prevention of scalding oil from spraying out of a fill tube [Paragraph 0002].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the assembly of the Butt reference, such that the assembly further includes wherein the baffle includes a second opening that includes a valve for allowing one-way flow of oil from the upper compartment to the lower compartment of the oil 
tank, as clearly suggested and taught by the Xu reference, in order to allow the prevention of scalding oil from spraying out of a fill tube [Paragraph 0002].  
11.	Regarding claim 8, the Butt reference fails to disclose:
wherein the oil tank is formed of a composite material, and wherein the deaerator is formed of a metal material.
It would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to use an oil tank formed of a composite material and a deaerator formed of a metal material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07.  
12.	Regarding claim 9, the Butt reference further discloses:
wherein the upper portion of the oil tank consists of one opening (52) having a diameter (FIG. 2).  
It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to use a diameter that is greater than ½ inch, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A).    
13.	Regarding claim 10, the Butt reference discloses:
an oil tank assembly for a gas turbine engine (FIG. 2), the oil tank assembly comprising:
an oil tank (32) having an upper compartment (FIG. 2) and a lower compartment (FIG. 2);
a deaerator (34), wherein the deaerator includes a deaerator inlet (42), a deaerator outlet (58), and a vent (56), wherein the deaerator is configured to separate air from oil in an air-
oil mixture received by the deaerator inlet such that the oil flows through the deaerator outlet and such that the air flow through the vent [Paragraph 0038],
wherein an upper portion of the deaerator (FIG. 2), and
wherein the deaerator outlet is located in the lower compartment of the oil tank (FIG. 2).
The Butt reference discloses the invention as essentially claimed.  However, the Butt reference fails to disclose a filler port and a removable filler cap and a baffle separating the upper compartment of the oil tank from the lower compartment of the oil tank.
The Xu reference teaches it is conventional in the art of oil tanks for gas turbine engines to provide as taught in (FIG. 2) a filler port (340) and a removable filler cap (241) and a baffle (345) separating the upper compartment of the oil tank (201) (area above baffle (345)) from the lower compartment of the oil tank (the area below baffle (345)).  Such configurations/structures would allow the prevention of scalding oil from spraying out of a fill tube [Paragraph 0002].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the assembly of the Butt reference, such that the assembly further includes a filler port and a removable filler cap and a baffle separating the upper compartment of the oil tank from the lower compartment of the oil tank, as clearly suggested and taught by the Xu reference, in order to allow the prevention of scalding oil from spraying out of a fill tube [Paragraph 0002].  
14.	Regarding claim 11, the Butt reference further discloses:
wherein the upper portion of the oil tank consists of one opening (52) having a diameter (FIG. 2).  
It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to use a diameter that is greater than ½ inch, since it has been 
held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A).    
15.	Regarding claim 13, the Butt reference further discloses:
wherein the upper portion of the deaerator includes a first opening (52) and a second opening (44) defining the vent (56).
The Butt reference discloses the invention as essentially claimed.  However, the Butt reference fails to disclose defining the filler port. 
The Xu reference teaches it is conventional in the art of oil tanks for gas turbine engines to provide as taught in (FIG. 3) defining a filler port (340).  Such configurations/structures would allow the prevention of scalding oil from spraying out of a fill tube [Paragraph 0002].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the assembly of the Butt reference, such that the assembly further defines a filler port, as clearly suggested and taught by the Xu reference, in order to allow the prevention of scalding oil from spraying out of a fill tube [Paragraph 0002].  
16.	Regarding claim 14, the Butt reference further discloses:
wherein the first opening (52) has a diameter that is larger than a diameter of the second opening (44) (FIG. 2).
The Butt reference discloses the invention as essentially claimed.  However, the Butt reference fails to disclose that the diameter is at least 50% larger.
It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to use a diameter that is at least 50% larger, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A).    
17.	Regarding claim 15, the Butt reference further discloses:
wherein the first opening has a diameter that is between about 1.5 inches and about 3.5 inches.
wherein the first opening (52) has a diameter (FIG. 2).  
The Butt reference discloses the invention as essentially claimed.  However, the Butt reference fails to disclose that diameter is between about 1.5 inches and about 3.5 inches.
It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to use a diameter that is between about 1.5 inches and about 3.5 inches, since it has been held that where the general conditions of a claim are disclosed in the 
prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A).  
18.	Regarding claim 16, the Butt reference fails to disclose:
wherein the baffle includes a baffle opening for receiving a lower portion of the deaerator.
The Xu reference teaches it is conventional in the art of oil tanks for gas turbine engines to provide as taught in (FIG. 3) wherein the baffle (345) includes a baffle opening (G1) for receiving a lower portion of the deaerator (FIG. 3).  Such configurations/structures would allow the prevention of scalding oil from spraying out of a fill tube [Paragraph 0002].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the assembly of the Butt reference, such that the assembly further includes wherein the baffle includes a baffle opening for receiving a lower portion of the deaerator, as clearly suggested and taught by the Xu reference, in order to allow the prevention of scalding oil from spraying out of a fill tube [Paragraph 0002].  
19.	Regarding claim 17, the Butt reference fails to disclose:
wherein the oil tank is formed of a composite material, and wherein the deaerator is formed of a metal material.
It would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to use an oil tank formed of a composite material and a deaerator formed of a metal material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07.  
20.	Regarding claim 18, the Butt reference further discloses:
wherein the upper portion of the oil tank consists of one opening (52) having a diameter (FIG. 2).  
It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to use a diameter that is greater than ½ inch, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A).    
21.	Regarding claim 19, the Butt reference discloses:
a method for filling an oil tank of a gas turbine engine with oil (FIG. 2—the oil tank had to be filled with oil somehow), comprising:
pouring the oil through a filler port,
wherein the port (42) is included on an upper portion of a deaerator (FIG. 2), and
wherein a lower portion (40) of the deaerator (FIG. 2) is located below a baffle (FIG. 2—the surface above (40) that separates the oil into two flows on either side of the surface can be considered a baffle) of the oil tank such that oil poured through the port (42) flows directly to a lower compartment of the oil tank located below the baffle (FIG. 2).
The Butt reference discloses the invention as essentially claimed.  However, the Butt reference fails to disclose that the port is a filler port and pouring the oil through the filler port.  
The Xu reference teaches it is conventional in the art of oil tanks for gas turbine engines to provide as taught in (FIG. 2) that the port is a filler port (240) and pouring the oil through the filler port [Paragraph 0024].  Such configurations/structures would allow the prevention of scalding oil from spraying out of a fill tube [Paragraph 0002].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the method of the Butt reference, such that the method further includes that the port is a filler port and pouring the oil through the filler port, as clearly 
suggested and taught by the Xu reference, in order to allow the prevention of scalding oil from spraying out of a fill tube [Paragraph 0002].  
22.	Regarding claim 20, the Butt reference fails to disclose:
removing a filler cap from the filler port prior to pouring the oil through the filler port, wherein the filler cap couples directly to the deaerator.
The Xu reference teaches it is conventional in the art of oil tanks for gas turbine engines to provide as taught in (FIG. 2) removing a filler cap from the filler port prior to pouring the oil through the filler port, wherein the filler cap couples directly to the deaerator [Paragraph 0022 & 0024].  Such configurations/structures would allow the prevention of scalding oil from spraying out of a fill tube [Paragraph 0002].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the method of the Butt reference, such that the method further includes removing a filler cap from the filler port prior to pouring the oil through the filler port, wherein the filler cap couples directly to the deaerator, as clearly suggested and taught by the Xu reference, in order to allow the prevention of scalding oil from spraying out of a fill tube [Paragraph 0002].  
Allowable Subject Matter
23.	Claim 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747